DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21 has been entered. 

Response to Amendment
This office action is in response to preliminary amendment filed on 9/1/21.  Claims 11-19 and 22-31 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the call" in lines 12 and 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 18-19 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANYA et al. (US 2016/0301801 hereinafter “Hanya”) in view of YANG (US 2018/0139587 hereinafter “Yang”), and further in view of Chau et al. (US 9,060,050).
Regarding claim 11, Hanya teaches a computer-implemented availability-based telephonic transmission/reception calling service method of, the method comprising:
(callee), a characteristic information (unique identifier of device) the receiver into a server (callee device may deliver unique identifier to server) [paragraphs 18-19];
automatically setting, with the server in a response to inputted characteristic information by the receiver, the reception/communication availability information (status) of the receiver (server “sets” the status of callee associated with received unique identifier of callee device) [paragraph 18]; 
notifying, with the server, a communication device of an originator (caller) whether the receiver can receive the call before the originator makes the call via a cellular phone network (cellular network) or an Internet based service (server transmits status of callee for display on a screen of the caller’s device before caller makes a call via a cellular network) [paragraphs 24, 15].
Hanya does not explicitly teach that the reception/communication availability information is further set using data that has been set in the past and learned with artificial intelligence.  In an analogous prior art reference, Yang teaches reception/communication availability information (user’s state information) [paragraph 150] is set using data that has been set in the past (use/call/text history information) [paragraphs 124, 126, 131] and learned with artificial intelligence (user’s state information is set based on use/call/text history information and learned with artificial intelligence or machine learning) [paragraphs 3-6, 45, 68-71; abstract].   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hanya to allow the reception/communication availability information to be further set using data that has been set in the past and learned with artificial intelligence, as taught by Yang, in order to enhance the system by allowing the  accurate reception/communication availability information to be further set using artificial intelligence which has an improved recognition rate and more accurately understands a user’s preference.
The combination of Hanya and Yang does not explicitly teach the reception/communication availability setting made with the artificial intelligence changeable by the receiver.  In an analogous prior (aggregate availability status) is changeable (overridden) by a receiver (user) (user configure a manual availability status that overrides an aggregate availability computed by the system) [column 10, lines 35-43; column 11, lines 52-67].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hanya and Yang to allow the reception/communication availability setting made with the artificial intelligence to be changeable by the receiver, as taught by Chau, in order to increase the flexibility of the system by allowing a user to manually override a reception/communication availability setting computed by the system.
Regarding claim 12, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 11, wherein notifying comprises sending, with the server, a notification to the originator via any one of an email, a push notification, and a short message service (SMS) after a period during which the receiver cannot receive the call to talk (SMS may be sent to caller when callee becomes available) [paragraphs 24, 34].
Regarding claim 13, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 11, further comprising:
determining, with the server, whether the characteristic information and the reception/communication availability information of the receiver have been stored in a memory medium of the server; and
storing, in the memory medium of the server, the characteristic information of the receiver when the characteristic information and the reception/communication availability information of the receiver have not been stored in a memory medium of the server (current status information of callee is “stored” when it is has “not been stored” when callee device sends updated status information in real time or a periodic basis) [paragraphs 22, 29].
(list of contacts) in a memory medium of the communication device of the originator or a contact information to be displayed on the Internet based service, and notifying, with the server, the originator of whether the receiver can receive the call to talk before the originator makes the call (list of contacts of caller is displayed with status information from server) [paragraphs 28-29].
Regarding claim 15, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 11, further comprising reading, by the originator, a contact information (list of contacts) in a memory medium of the communication device of the originator or a contact information to be displayed on the Internet based service, and displaying, with the server, the reception/communication availability information of the receiver for a specific originator (particular user) on the screen of the communication device of the specific originator (status information of callee may be applicable to a particular user or group of users) [paragraph 21].
Regarding claim 16, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 19, further comprising changing by the receiver, the reception/communication availability setting made with the artificial intelligence (status of the user may be defined at any time which suggests that an automatic status may be changed manually by the user) [paragraphs 19-20, 28].
Regarding claim 18, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 11, wherein an ID of an Internet phone is used instead of a telephone number when the originator and the receiver use the Internet phone (Hanya discloses “Device 102 may be or include a cellular telephone, smart phone, tablet computer, laptop computer, network telephone or other device that may communicate over for example wired and/or wireless networks” [paragraph 17], “A single device such as a mobile cellular telephone device may at various Internet phone” with an “ID of an Internet phone”.
Regarding claim 19, the limitations are rejected on the same basis as claim 11 and Hanya further teaches the reception availability information comprising one of a reception availability (“available to take a call”) of the receiver to receive the call and a reception unavailability (“busy on a call”) of the receiver to receive the call (status information of callee is displayed on device of caller) [paragraphs 18-19, 24].
Regarding claim 22, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 19, further comprising inputting, by the receiver, a characteristic information (unique identifier of device) and a reception/communication availability information (status) of the receiver into the server via the Internet based service (device delivers unique identifier and status to server) [paragraph 18].
Regarding claim 23, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 19, further comprising transmitting, from a wearable device, a characteristic information and a reception/communication availability information of the receiver into the server (Hanya discloses “Device 102 may be or include a cellular telephone, smart phone, tablet computer, laptop computer, network telephone or other device that may communicate over for example wired and/or wireless networks” [paragraph 17] which suggests that the invention is not limited to the device and one of ordinary skill in the art would recognize that a phone may be a “wearable device”).

Claim 25 recites similar subject matter as claim 14 and is therefore rejected on the same basis.
Regarding claim 26, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 19, further comprising transmitting, by the server in a response to a notification setting from the originator, a notification (SMS) that the receiver can receive the call after a period of previously displayed reception/communication unavailability of the receiver ends (SMS may be sent to caller when callee becomes available) [paragraphs 24, 34].
Regarding claim 27, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 26, wherein transmitting said notification comprises transmitting said notification using one of an email address, a short message service (SMS), and a push notification [paragraphs 24, 34].
Regarding claim 28, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 19, wherein the communication device comprises any one of a cellular phone (cellular telephone), a smart phone, a wearable device, a tablet, a pad, a computer, and a portable computer [paragraph 17].
Claim 29 recites similar subject matter to claim 19 and is therefore rejected on the same basis.
Regarding claim 30, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 19, wherein setting the reception/communication availability information further comprises reading stored receiver's characteristic information (unique identifier of device) (unique identifier of device is read before it is sent to server) [paragraph 18].
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANYA et al. (US 2016/0301801 hereinafter “Hanya”) in view of YANG (US 2018/0139587 hereinafter “Yang”), and further in view of Chau et al. (US 9,060,050) as applied to claim 11 above, and further in view of LAWRENSON et al. (US 2019/0058790 hereinafter “Lawrenson”).
In the combination of Hanya, Yang, and Chau, Hanya teaches the availability-based telephonic transmission/reception calling service method further comprises an automatic setting step of transmitting, to the server, reluctance to receive the call (“busy on a call”/”phone off”) via the cellular phone network or the Internet [paragraph 19], but does not explicitly teach that the automatic setting is based on one of a health care information from the communication device, a gyro information, and a GPS information of a cellular phone  or a wearable device.  In an analogous prior art reference, Lawrenson teaches that an automatic setting (state and/or current activity of a user) [paragraph 36] is based on one of a health care information from the communication device (physiological readings) [paragraph 40], a gyro information (gyrospcope) [paragraph 38], and a GPS information (GPS) [paragraph 39] of a cellular phone (modern smart phone) or a wearable device.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hanya, Yang, and Chau to allow the automatic setting to be based on one of a health care information from the communication device, a gyro information, and a GPS information of a cellular phone or a wearable device, as taught by Lawrenson, in order to enhance the system by determining reception/communication availability information using various sensors.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-19 and 22-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647